          Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 1 of 7



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ MOTION TO
19                                                       STRIKE PROPOSED-
                         Plaintiffs;                     INTERVENOR ARIZONA
     v.
20                                                       DEMOCRATIC PARTY’S MOTION
     Doug Ducey, in his official capacity as             TO DISMISS CASE AND
21                                                       RESPONSE TO PLAINTIFFS’
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State        MOTION FOR A TEMPORARY
     of the State of Arizona;                            RESTRAINING ORDER AND
23                                                       PRELIMINARY INJUNCTION
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 2 of 7



 1          Pursuant to Federal Rule of Civil Procedure 12(f), Plaintiffs move to strike
 2   Proposed-Intervenor Arizona Democratic Party’s (“ADP”) Response to Plaintiffs’ Motion
 3   for a Temporary Restraining Order and Preliminary Injunction and Motion to Dismiss
 4   (“Motion to Dismiss”).
 5                                      INTRODUCTION
 6          Plaintiffs move to strike ADP’s Motion to Dismiss for three reasons, (1) the Court
 7   has yet to rule on ADP’s Motion to Intervene, (2) the expectation of the Court as expressed
 8   at the initial hearing on Thursday, December 3, 2020, was that any Intervenors would keep
 9   their pleadings to around five pages, and (3) Plaintiffs meet the requirements of Rule 12(f)
10   as discussed below.
11          As mentioned above, ADP’s Motion to Intervene has yet to be ruled on and ADP is
12   not currently a party to this action. The Court, on December 4, 2020, granted Maricopa
13   County Board of Supervisors and Maricopa County Recorder Adrian Fontes’ Motion to
14   Intervene and stated “Maricopa County may respond to the TRO and/or file a Motion to
15   Dismiss with the same deadlines set by the Court for the other Defendants to respond (Doc.
16   28).” Order, ECF No. 32. In the same order, the Court stated it “is aware that a Motion to
17   Intervene has been filed by the Arizona Democratic Party (Doc. 26), but does not rule on
18   that Motion herein.” Id. As of this moment, the Court has yet to rule on ADP’s Motion to
19   Intervene.
20          In addition, the Court made it clear during the hearing on Thursday, December 3,
21   2020, that it expected both proposed Intervenors to keep their pleadings to around five
22   pages. Despite the Court’s expectation that proposed intervenors keep their pleadings to
23   around five pages, ADP brazenly ignored this direction and filed a nineteen-page motion
24   on December 4, 2020. Making this blatant disregard of the Court’s expression even more
25   egregious, the Local Rules of Civil Procedure for the District Court of Arizona makes it
26   clear that “[u]nless otherwise permitted by the Court, a motion including its supporting
27   memorandum . . . may not exceed seventeen (17) pages, exclusive of attachments and any
28


                                                 -2-
       Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 3 of 7



 1   required statements of facts.” LRCiv 7.2(e)(1). ADP’s Motion to Dismiss should be struck
 2   pursuant to Federal Rule of Civil Procedure 12(f).
 3                                         ARGUMENT
 4          A Rule 12(f) movant must demonstrate that the allegedly offending material is either
 5   redundant, immaterial, impertinent, scandalous, or constitutes an insufficient defense. XY
 6   Skin Care & Cosmetics, LLC v. Hugo Boss United States, Inc., No. CV-08-1467-PHX-
 7   ROS, 2009 U.S. Dist. LEXIS 69866, 2009 WL 2382998, at *1 (D. Ariz. Aug. 4, 2009).
 8   Courts often require a showing of prejudice by the moving party as well. SEC v. Sands,
 9   902 F. Supp. 1149, 1166 (C.D. Cal. 1995).
10          As will be discussed below, ADP’s Motion to Dismiss is immaterial as the Court
11   has yet to grant them the right to intervene, is impertinent as ADP disregarded the Court’s
12   instructions, and because ADP’s Motion to Dismiss is redundant when compared to
13   Defendant Secretary of State Katie Hobbs’ Combined Motion to Dismiss and Opposition
14   to Motion for TRO/Preliminary Injunction, Defendant Governor Ducey’s Combined: (a)
15   Motion to Dismiss and (b) Response to Plaintiffs’ Motion for TRO and Preliminary
16   Injunction, and Maricopa County Intervenors’ Motion to Dismiss and Response in
17   Opposition to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary
18   Injunction.
19      1. ADP’s Motion to Dismiss is Immaterial as the Court has yet to Grant ADP’s
20          Motion to Intervene.
21          As discussed earlier, the Court has yet to rule on ADP’s Motion to Intervene. As a
22   non-party, ADP’s Motion to Dismiss is immaterial. ADP has yet to become a party in this
23   matter and the filing of its Motion to Dismiss goes against the Court Order from December
24   4, 2020, ECF No. 32. In that Court order, the Court explicitly granted Maricopa County
25   the right to intervene and stated it “may respond to the TRO and/or file a Motion to Dismiss
26   with the same deadlines set by the Court for the other Defendants to respond (Doc. 28).”
27   Order, ECF No. 32. The Court also explicitly stated that it “is aware that a Motion to
28   Intervene has been filed by the Arizona Democratic Party (Doc. 26), but does not rule on

                                                 -3-
        Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 4 of 7



 1   that Motion herein.” Id. What is notably absent in the Court’s mention of ADP’s Motion
 2   to Intervene is any permission to respond to Plaintiffs’ TRO and/or file a Motion to
 3   Dismiss, which was explicitly granted to Maricopa County in the same order. Id.
 4          As the Court has yet to rule on ADP’s Motion to Intervene, and did not explicitly
 5   give permission to ADP to respond to Plaintiffs’ TRO and/or file a Motion to Dismiss as it
 6   did to Maricopa County, ADP’s Motion to Dismiss should be struck for being immaterial
 7   to the case.
 8      2. ADP’s Motion to Dismiss is Impertinent as it clearly ignores the Court’s
 9          instructions from the December 3, 2020 hearing.
10          At the December 3, 2020 hearing in this matter, the Court expressed its expectation
11   that any Intervenors would be limited to around five pages for their Motion to Dismiss if
12   they were given permission to intervene. Not only has ADP yet to receive the Court’s
13   permission to intervene, but ADP also completely disregarded the Court’s instruction to
14   limit pleadings for intervenors to around five pages. ADP apparently thinks it is above the
15   Court’s instruction as it not only filed without first being granted the right to intervene,
16   they also filed a pleading that adds up to nineteen pages, a whole fourteen pages more than
17   what the Court instructed intervenors.
18          Due to ADP’s blatant disregard for the Court’s instruction, the Court should find
19   that ADP’s Motion to Dismiss is impertinent and grant Plaintiffs’ Motion to Strike.
20      3. ADP’s Motion to Dismiss is Redundant as it mirrors the Motion’s filed by both
21          Defendants and Intervenor Maricopa County.
22          In addition, ADP’s motion would be redundant as its Motion to Dismiss does not
23   bring any new issues that have not already been address by Defendant Secretary of State
24   Katie Hobbs’ Combined Motion to Dismiss and Opposition to Motion for
25   TRO/Preliminary Injunction, Defendant Governor Ducey’s Combined: (a) Motion to
26   Dismiss and (b) Response to Plaintiffs’ Motion for TRO and Preliminary Injunction, and
27   Maricopa County Intervenors’ Motion to Dismiss and Response in Opposition to Plaintiffs’
28   Motion for Temporary Restraining Order and Preliminary Injunction.

                                                 -4-
        Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 5 of 7



 1          ADP starts off its Motion to Dismiss by addressing that Plaintiffs lack standing,
 2   exactly what is argued by Governor Ducey and Secretary of State Hobbs. ADP then
 3   addresses laches, which was argued by Secretary of State Hobbs. Next, ADP addresses
 4   how the Eleventh Amendment bars Plaintiffs’ claims, which again was argued by both
 5   Governor Ducey and Secretary of State Hobbs. After this, ADP moves to federalism and
 6   comity which was also mentioned by Secretary of State Hobbs. ADP goes on to claim that
 7   Plaintiffs fail to state a claim on which relief can be granted, which is touched on by every
 8   other party that filed a Motion to Dismiss. Finally, ADP states that Plaintiffs are not entitled
 9   to a temporary or preliminary injunction which is covered by every other party that filed a
10   Motion to Dismiss as well.
11          As outlined above, ADP’s Motion to Dismiss brings nothing new to the table and
12   should be struck for being redundant.
13      4. There would be significant prejudice to Plaintiffs if ADP’s Motion to Dismiss
14          is not struck.
15          Finally, if Plaintiffs’ Motion to Strike is not granted, Plaintiffs will be subjected to
16   significant prejudice. Plaintiffs already have the burden of responding to a twenty-four-
17   page brief from Defendant Secretary Hobbs, a nine-page brief from Defendant Ducey, and
18   an eight-page brief from Maricopa County Intervenors. If the Motion to Strike is not
19   granted, Plaintiffs would have the burden of responding to an additional nineteen pages on
20   top of the forty-one pages it already has to respond to.
21                                         CONCLUSION
22          The Court should grant Plaintiffs’ Motion to Strike ADP’s Motion to Dismiss for
23   three reasons, (1) the Court has yet to rule on ADP’s Motion to Intervene, (2) the
24   expectation of the Court as expressed at the initial hearing on Thursday, December 3, 2020,
25   was that both proposed Intervenors would keep their pleadings to around five pages, and
26   (3) Plaintiffs meet the requirements of Rule 12(f) as discussed above. For these reasons the
27   pleading should be struck.
28                                        Respectfully submitted this 5th day of December, 2020

                                                   -5-
       Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 6 of 7



 1
                                                                   /s Alexander Kolodin
 2
     Sidney Powell PC                                        Kolodin Law Group PLLC
 3   Texas Bar No. 16209700                                        AZ Bar No. 030826
 4   2911 Turtle Creek Blvd, Suite 300                     3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                            Phoenix, AZ 85012
 5
     *Application for admission pro hac vice
 6   forthcoming
 7   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
 8   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
 9
     2911 Turtle Creek Blvd. Suite 300
10   Dallas, Texas 75219
11   *Application for admission pro hac vice Forthcoming
12   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
13   P.O. Box 52584
     Atlanta, GA 30305-0584
14   Telephone: (404) 891-1402
15   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
16   369 Lexington Ave. 12th Floor
     New York, New York 10017
17   (917) 793-1188
     howard@kleinhendler.com
18
                                                                                          .
19

20

21

22

23

24

25

26

27

28


                                               -6-
       Case 2:20-cv-02321-DJH Document 45 Filed 12/05/20 Page 7 of 7



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 5th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -7-
